If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.



                            STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     August 5, 2021
               Plaintiff-Appellee,

v                                                                    No. 351789
                                                                     Washtenaw Circuit Court
MARCUS TYREE LASHAWN WALKER,                                         LC No. 17-000800-FC

               Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

v                                                                    No. 352198
                                                                     Washtenaw Circuit Court
RICO MONTEZ CHANDLER,                                                LC No. 19-000073-FC

               Defendant-Appellant.


Before: FORT HOOD, P.J., and MARKEY and GLEICHER, JJ.

GLEICHER, J. (concurring)

         I concur with the affirmance of both defendants’ convictions. I write separately to suggest
that the prosecutor’s questioning of defendant Rico Chandler regarding statements made by
defendant Marcus Walker constituted a violation of the rule announced in Bruton v United States,
391 US 123; 88 S Ct 1620; 20 L Ed 2d 476 (1968). During defendant Chandler’s cross-
examination, the prosecutor specifically and repeatedly referenced defendant Walker’s testimony
that Chandler had shot and killed the victim. This was not only prosecutorial misconduct, as my
colleagues point out, but also a violation of Chandler’s Confrontation Clause rights. To his great
credit, the assistant prosecuting attorney who argued this case conceded that a Bruton error had
been committed.

       The prosecution used Walker’s statements against Chandler in an unmistakable manner.
By asking at the outset of the cross-examination whether Chandler was “present in the courtroom
and . . . heard that your very own co-Defendant, Mr. Walker, told the police that you told them
that you shot and killed Dominque Lee,” the prosecutor introduced Walker’s statement. This was
an undisguised attempt at an end-run around Bruton, and in my view the error is indistinguishable.
Chandler’s counsel did not object. I would hold that the use of Walker’s testimony constituted
plain error and obviously violated Chandler’s Sixth Amendment rights. See United States v
Powell, 732 F3d 361, 378-379 (CA 5, 2013).

        Nevertheless, the evidence marshalled against Chandler was substantial and compelling.
Although the introduction of Walker’s statement was plain error and substantially affected the
fairness of the proceedings, I am convinced that the violation of Chandler’s constitutional right
was harmless beyond a reasonable doubt. Even absent the Bruton error, no reasonable probability
exists that Chandler would have been acquitted. On this basis, I concur with the majority’s
resolution of Chandler’s appellate arguments.



                                                            /s/ Elizabeth L. Gleicher




                                               -2-